Citation Nr: 1205654	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor, claimed as brain tumor, due to exposure to chemical and/or biological agents.  

2.  Entitlement to service connection for skin cancer to include basal cell carcinoma, due to exposure to chemical and/or biological agents.  

3.  Entitlement to service connection for a back disability.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  

The Veteran's appeal originally included a claim for service connection for a skin disorder.  In June 2009, the RO granted service connection for seborrheic dermatitis and eczema and assigned a 0 percent rating as of March 20, 2007.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, the claim pertaining to the disorder is no longer before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision. 


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had exposure to CS gas (tear gas) during military equipment testing at Edgewood Arsenal in Maryland on May 17, 1962.

2.  A pituitary tumor, claimed as brain tumor, was not present in service or within one year of the Veteran's discharge from service, and there is no competent and credible medical evidence relating it his documented exposure to tear gas during service. 

3.  Basal cell carcinoma, claimed as skin cancer, was not present in service or within one year of the Veteran's discharge from service, and there is no competent and credible medical evidence relating it his documented exposure to tear gas during service.

4.  A back disability, to include degenerative joint disease or arthritis, was not present in service or within one year of the Veteran's discharge from service, and there is no competent and credible medical evidence relating it to an established event, injury, or disease during service.

5.  In unappealed rating actions in October 1964 and July 2000, the RO denied service connection for sinusitis; the July 2000 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim.  

6.  The evidence received since the July 2000 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for sinusitis, and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  A pituitary tumor, claimed as brain tumor, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Basal cell carcinoma, claimed as skin cancer, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

3.  A back disability, to include degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The July 2000 rating decision that denied service connection for sinusitis is final; and new and material evidence has not been submitted since that decision to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in May 2007, the RO informed the Veteran of its duty to assist him in substantiating his claims for service for a brain tumor, skin cancer, a back disability, and sinusitis under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The May 2007 letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for sinusitis.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained a VA examination of his claimed brain tumor, skin cancer, and sinusitis in March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Although VA did not provide the Veteran with an examination and/or did not obtain a medical opinion as to the origins of the claimed back disability, the Board finds that it is not required.

Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, the Veteran has asserted that service connection for a back disability is warranted, but has not provided any explanation or rationale for his assertion.  There is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the back disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

Rather the Board finds that overall the evidence, which indicates that the Veteran did not have a back disability in service, and did not complain of one until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows a back disability years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis for Service Connection - Brain Tumor, Skin Cancer, 
and a Back Disability

The Veteran is seeking service connection for a brain tumor, skin cancer, and a back disability.  He does not otherwise contend that the claimed disabilities had their onset during service, nor is this shown by the record to be the case.  See VA 21-4138 dated in June 2007.  In pertinent part, the Veteran contends that the brain tumor and skin cancer arise from his inservice exposure to chemicals (tear gas) administered in the course of equipment testing in which he participated at the Edgewood Arsenal in Maryland.  The Veteran has not otherwise provided any explanation or rationale for his assertion that service connection for a back disability is warranted.  

Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as malignant tumors and arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records (STRs) are entirely negative for any complaints, treatment, or diagnosis suggestive of brain tumors or skin cancer.  Likewise these records also show the Veteran did not indicate any specific back complaints during service, and none are documented.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation physical in January 1964, the Veteran denied any history of tumors, growths, cysts or cancer and made no back complaints.  Clinical evaluation of the Veteran's head, skin, lymphatics, and spine was normal.  

There is also no evidence of malignant tumors of the brain or skin, or  arthritis having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of references to any pertinent disorder until an August 1997 private treatment report which shows the Veteran's medical history was significant for surgical removal of a pituitary adenoma in the 1970s.  Other post-service records beginning in 1991 include radiological findings of multilevel degenerative changes of the lumbar spine as well as minimal scoliosis.  These records also show the Veteran was treated for back strain in October 1996.  X-rays of the lumbar spine dated in 2001 show osteoarthritis of the lumbar spine.  In December 2001, a basal cell carcinoma was excised from the Veteran's right posterior ear and in January 2002 a basal cell carcinoma was excised from the right mastoid region.  These records do not, in any way, suggest that any of the Veteran's symptomatology originated during military service and the physicians did not specifically relate it to service.  Moreover, the Veteran did not refer to his military service as the cause of any relevant symptoms.  

In this case, the pituitary tumor, skin cancer, and osteoarthritis of the back were not "noted" in service, but instead were shown years after service with no indication that they may be related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Furthermore, since the initial diagnoses of the pituitary tumor, basal cell carcinoma, and osteoarthritis did not occur until many years after the Veteran's separation from service in 1964, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for medical opinions linking the pituitary tumor, basal cell carcinoma, and osteoarthritis to service.  See Hickson, supra.  

However also of record is an undated letter, which informed the Veteran that because he had participated in the testing at Edgewood Arsenal during his period of active duty, he should bring the letter to the nearest VA health facility in order to be examined in connection with the in-service testing.  The letter noted that there was no specific medical test or evaluation for the types of exposures the veteran might have experienced.  A fact sheet was included with the letter noting that the classified medical studies involved exposure to nerve agents, nerve agent antidotes, psychochemical drugs, irritants, and blistering agents.  

In March 2007, the Veteran was seen by VA for an Agent Orange/Ionizing Radiation examination.  He reported that he was at Edgewood Arsenal on temporary duty status for about three months and participated in chemical testing outdoors wearing a protective suit and gas mask.  He did not remember the number of times he was involved in testing nor did he remember any ill effects immediately after testing.  Although there no indication of the specific agent or agents to which the Veteran was exposed while at Edgewood, the examiner concluded that it was possible that the Veteran's skin cancer and pituitary tumor may be due to such exposure.  The Board notes that at best, this opinion does little more than indicate the possibility that the Veteran's pituitary tumor and skin cancer are related to the service.  Unfortunately such speculation is not legally sufficient to establish service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  

However also of record is an October 2008 email exchange between the RO and the Veteran's Benefits Administration (VBA), in which VBA confirmed, from a DoD database, the Veteran's participation in equipment testing on May 17, 1962. 

In addition, in November 2008, the Veteran received all records concerning his service at Edgewood Arsenal, from the Army Medical Research Institute of Chemical Defense at Aberdeen Proving Ground in Maryland.  The single record shows that on May 17, 1962, groups of six volunteers wore masks for a 2-hour physical exercise period and a 2-hour wearing period after which they entered a chamber filled with CS to detect mask leakage.  During the 2-hour physical exercise period three of the men found breathing difficult.  When running, four of the six reported difficulty breathing and some difficulty in catching their breath after stopping.  When the men entered the chamber of CS, two masks were found to have a slight leak around the chin attributed to poor fit.  

The Veteran was provided another VA examination in March 2009 for the specific purpose of obtaining an opinion as to whether or not any current disability could be related to his exposure to tear gas during service.  The VA examiner reviewed the claims file in its entirety, including electronic medical records, noted the conceded military tear gas exposure, and the Veteran's post-service symptoms and complaints.  The examiner reported the Veteran's history of a non symptomatic benign pituitary tumor, which was removed via a frontal nasal approach in 1977.  The Veteran was placed on prednisone for a while, but otherwise has not been on any medication for this issue for years and with the exception of headaches, no additional symptoms.  The condition was considered in remission.  The diagnosis was benign pituitary tumor, remote and postoperative.  The examiner concluded the tumor was not caused by or a result of exposure to CS gas while on active duty based on the lack of supporting literature documentation of CS gas exposure causing a pituitary tumor.  

The examiner also noted the Veteran's history of removal of three different basal cell skin cancers of the nose and ears.  There was no evidence skin cancer at the present time.  The diagnoses was basal cell carcinoma of the nose and ears remote and treated.  The examiner concluded the Veteran's basal cell carcinoma was not caused by or a result of exposure to CS gas while on active duty.  Citing to a medical journal he noted that there were several articles in the literature with documentation of CS gas exposure causing various skin conditions (specifically seborrhea, atopic dermatitis, and eczema), but apparently no documentation of CS gas exposure causing basal cell carcinoma.  (It is again noted that service connection has been established for seborrheic dermatitis and eczema based on CS gas exposure during active duty.)

This VA opinion is considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  The VA examiner also cited to medical literature in support of his conclusion.  As a result, he was able to fully address the salient question as to the origin of the Veteran's claimed disabilities and their relationship to his military service.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2009 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  For the reasons discussed above, the March 2007 VA medical opinion, while not discounted entirely, is entitled to less weight in the face of the remaining evidentiary record.

Consequently, the Board is unable to attribute the post-service development of the pituitary tumor, skin cancer, or back disability to the Veteran's military service.  In this case, the evidence of record does not provide any medical basis for holding that any of the claimed disabilities were incurred in service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary argument is that his brain tumor and skin cancer are the result of his exposure to chemicals (tear gas).  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to observe headaches and skin lesions his opinion that specific disabilities were caused by his exposure to tear gas, is outweighed by the more thoroughly explained and detailed opinion of the March 2009 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran has not offered any competent medical evidence to refute the VA examiner's unfavorable opinion, so it is uncontroverted. 

Also while the Veteran avers that his claimed back disability is related to service, he has provided no rationale or explanation to support his claim.  Of particular relevance in this regard are his STRs (which are completely negative for evidence of back symptomatology) as well as the almost 30-year period post service without complaints or findings, both factor against his claim.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  

For these reasons, the Board finds that the preponderance of the evidence is against the claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Law and Analysis for New and Material Evidence - Sinusitis

The RO originally denied the claim of service connection for sinusitis in October 1964 on the basis that sinusitis was not found on examination.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In a subsequent decision dated in July 2000, the RO denied reopening the Veteran's claim for sinusitis finding that new and material evidence had not been received.  The RO determined that the evidence continued to show the Veteran did not have chronic sinusitis in service or for several years thereafter.  The Veteran did not appeal the July 2000 decision, and it is also final.  Id. 

In March 2007, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Currently, the RO has determined that new and material evidence has not been submitted to reopen this previously denied claim.  [As previously discussed herein, the 1964 and 2000 rating actions denied service connection for sinusitis on the basis that the Veteran did not have a chronic condition shown during military service or for many years after.]  Thus, any "new" evidence would have to contribute toward substantiating that his current sinusitis is related to service.  

The evidence considered at the time of the July 2000 RO decision includes STRs, which show the Veteran was treated repeatedly for complaints of sinus headaches, post nasal drip, frontal sinusitis, upper respiratory infections, nasal congestion, and a deviated nasal septum.  Sinus X-rays were negative for evidence of sinusitis.  A submucosa resection was performed in January 1964.  At separation in March 1964, the Veteran noted that his present health was good with the exception of a weak respiratory system due to continuous chest colds.  The Veteran noted ear, nose and throat trouble, chronic frequent colds, and sinusitis.  The examiner noted a history of sinusitis with nasal congestion, but did not otherwise provide further summary or elaboration.  

The Veteran underwent VA examination in October 1964, several months after service discharge.  He did not complain of the usual symptoms of post-nasal discharge, but reported that he has a discharge that drains into his throat.  He reported that his nose had bothered him some in service, but had not caused any particular trouble until an in-service operation in February 1964.  The examiner noted that because the service records were unavailable, the exact nature of the operation was unknown.  Examination revealed the nasal mucosa was slightly congested, but air passages were adequate on both sides.  There was no discharge and the throat was negative.  X-rays showed the sinuses were well-developed and normal.  The clinical impression as chronic hypertrophic rhinitis mild.  The examiner found no specific pathology to render a diagnosis of sinusitis.  

When examined by VA in May 1966, the Veteran's nasal mucosa were practically normal with no discharge seen and the air passages were described as narrow, but adequate.  X-rays showed the root of a molar projecting into the base of the right maxillary antrum, but the paranasal sinuses were well developed and clear.  The clinical impression was no sinus disease.  

Later, in September 1999, the Veteran attempted to reopen his sinusitis claim.  Additional evidence obtained and associated with the claims file included VA outpatient treatment records dated 1997 to 2000 showing periodic treatment for allergies and sinus infections.  Of some significance is an April 1999 medical report from a private physician indicating treatment of the Veteran for chronic sinus problems with repeated episodes of infective exacerbation.  It was noted that recent X-rays showed a polyp/mucosal cyst in the left maxillary sinus requiring surgical treatment.  The Veteran also underwent VA examination in February 2000.  At that time the Veteran gave a history of recurrent sinus infections following in-service surgery on his nose.  Examination revealed the nose and pharynx were clear, there was tenderness over the right ethmoid and maxillary sinuses.  X-rays revealed no abnormality of the sinuses.  The clinical impression was sinusitis.  

In July 2000, the RO confirmed and continued the denial of service connection for sinusitis on the basis that new and material evidence had not been submitted to reopen the claim.  Notice was issued to the Veteran, but he did not appeal and the denial became final.

Evidence received since the July 2000 rating decision consists of records of ongoing treatment of the Veteran between 2000 and 2009 for various medical conditions; information confirming his participation in equipment testing at Edgewood Arsenal, Maryland during service; and a March 2009 VA examination.  The treatment records, although new, are not material in that they are cumulative of prior records, which reflect the Veteran has sinusitis complaints and continues to receive treatment for them, on occasion.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

In March 2009, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current sinusitis could be related to his exposure to CS (tear) gas during military service.  Although the examiner confirmed the Veteran's history of recurrent sinusitis, he concluded that it was not caused by or a result of exposure to CS gas while on active duty.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].  This VA examination report does not constitute new and material evidence to reopen the Veteran's claim.  

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran's sinusitis is related to his military service, (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The record still lacks competent evidence demonstrating that the Veteran's current sinusitis is related to his military service. 

To the extent that the Veteran has offered lay statements in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the July 2000 RO decision, namely that the Veteran has current sinusitis, a fact which was not in dispute at that time.  For these reasons, the Veteran's assertions, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for sinusitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for a pituitary tumor, claimed as brain tumor is denied.  

Service connection for skin cancer to include basal cell carcinoma is denied. 

Service connection for a back disability is denied.  

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for sinusitis is denied.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


